Citation Nr: 1800925	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for a cervical spine disability, to include multilevel degenerative spondyloarthropathy.   

7.  Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease.  

8.  Entitlement to service connection for chloracne, to include as due to Agent Orange exposure.  

9.   Entitlement to service connection for headaches, claimed as cephalgia, to include a secondary to cervical spine disability.  

10.  Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.

11.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.

12.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type 2 or ischemic heart disease.  

13.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969, including service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2014, the RO denied entitlement to service connection for a right knee disability, right and left shoulder disabilities, cervical and lumbar spine disabilities, chloracne, headaches, hypertension, erectile dysfunction, ischemic heart disease, and diabetes mellitus type II.  The Veteran filed a notice of disagreement dated in February 2014.  In August 2015, the RO, in pertinent part, granted entitlement to service connection for hearing loss, tinnitus, and PTSD.  In July 2016, the Veteran filed a notice of disagreement with respect to the evaluations established for hearing loss and PTSD. In May 2017, the RO issued a statement of the case with respect to the appealed issues, and in June 2017, the Veteran submitted a substantive appeal with respect to all issues except for the issue of entitlement to service connection for erectile dysfunction.  

In the July 2016 notice of disagreement, the Veteran's representative indicated that the Veteran would like to claim entitlement to individual unemployability as due to service-connected PTSD, hearing loss, and tinnitus.  The RO denied the claim in September 2017 and the Veteran filed a notice of disagreement in October 2017.  No statement of the case has been issued.  Nevertheless, as the claim of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claims,   the Veteran need not separately appeal that issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).

The issues of entitlement to higher initial evaluations for hearing loss and PTSD, entitlement to service connection for chloracne, and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide agent (i.e., Agent Orange).

2.  The Veteran's claim of service connection for ischemic heart disease was denied in an unappealed December 2010 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

3.  Evidence submitted since the December 2010 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for ischemic heart disease.  

4.  A right knee disability has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service. 
  
5.  The preponderance of the evidence does not indicate that the Veteran has been diagnosed with a right shoulder disability.  

6.  The preponderance of the evidence does not indicate that the Veteran has been diagnosed with a left shoulder disability. 

7.  A cervical spine disability, to include multilevel degenerative spondyloarthropathy, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service. 

8.  A lumbar spine disability, to include degenerative joint disease, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service. 

9.   Headaches, claimed as cephalgia, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or as secondary to a service-connected disability. 

10.  The preponderance of the evidence does not indicate that the Veteran has been diagnosed with diabetes mellitus type II.

11.  The preponderance of the evidence does not indicate that the Veteran has been diagnosed with ischemic heart disease.

12.  Hypertension has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service to include exposure to Agent Orange, or as secondary to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The December 2010 rating decision that denied service connection for ischemic heart disease is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the December 2010 rating decision is new and material and the claim for service connection for ischemic heart disease is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2017).

3.  The criteria for an award of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for an award of service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).

5.  The criteria for an award of service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).

6.  The criteria for an award of service connection for a cervical spine disability, to include multilevel degenerative spondyloarthropathy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).   

7.  The criteria for an award of service connection for a lumbar spine disability, to include degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).  

8.  The criteria for an award of service connection for headaches, claimed as cephalgia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).  
.  
9.  The criteria for an award of service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).

10.  The criteria for an award of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).

11.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

A December 2010 decision denied the Veteran's claim of service connection for ischemic heart disease, as there was no competent medical evidence establishing such a diagnosis.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance.  As such, that decision is final.  

Evidence received since the December 2010 decision includes private and VA treatment records and VA examinations conducted in December 2013.  A private March 2013 report from the Veteran's chiropractor indicated that the Veteran's symptoms were strongly suggestive of ischemic heart disease and that this was more likely than not directly and causally related to the Veteran's military service.  The December 2013 VA examination found that the Veteran did not have a diagnosis of ischemic heart disease.  

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the December 2010 rating decision is new in that it had not previously been submitted.  These records indicate conflicting findings regarding whether the Veteran has ischemic heart disease and one opinion indicating that ischemic heart disease may be related to military service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in December 2010, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a).

III.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

Note 2 to 38 C.F.R. § 3.309(e) clarifies that the term ischemic heart disease does not include hypertension.  In addition, 38 C.F.R. § 3.307 (a)(6)(ii) indicates that  the diseases listed in 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne shall have become manifests to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  

The Board also observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims entitlement to service connection for a right knee condition, right and left shoulder conditions, cervical and lumbar spine conditions, headaches, hypertension, ischemic heart disease, and diabetes mellitus type II.  The Veteran's service treatment records do not indicate diagnoses or treatment related to his claimed conditions.  Upon service separation, the Veteran was indicated to have painful shoulder or elbow and recurrent back pain.  

In April 2013, the Veteran submitted a statement indicating that he injured his neck, back, and right knee in service after the helicopter he was riding in landed hard.  He stated that the helicopter either had engine failure or took a round in the engine and they hit a rice paddy pretty hard.  Shortly thereafter his neck and lower back went numb and his right knee kept going out.  He also reported that he had to keep going with an 80-90 pound pack.  The Veteran also reported another incident when he had to get free of a helicopter taking off and jumped out with his 80 pound pack and hit the ground hard and his dog landed on top of him. 

In support of his claims, the Veteran submitted a March 2013 report of his chiropractic physician, Dr. Y.  The physician provided, in pertinent part, diagnoses of type 2 diabetes, hypertension, traumatic residual degenerative joint disease and osteoarthritis of the lumbar spine, post traumatic residual thoracic myalgia, post traumatic residual degenerative joint disease spinal stenosis and spondylosis of the cervical and cervicothoracic regions, cephalgia secondary to post traumatic residual cervical spondylosis, radicular pain and paresthesiae of the right upper extremity secondary to spinal stenosis, radicular pain and paresthesiae of the left upper extremity secondary to spinal stenosis, post traumatic residual degenerative joint disease of the right knee, and a provisional diagnosis of ischemic heart disease.

In the March 2013 report, Dr. Y indicated that the Veteran had a blood glucose reading that indicated diabetes and that the condition was more likely than not 
directly and causally related to exposure to agent orange and accordingly more likely than not directly and causally related to his military service.  

With respect to ischemic heart disease, Dr. Y indicated that the Veteran was mildly symptomatic by way of random chest pain, dyspnea, paresthesiae of the upper extremities, and cardiac flutters.   On examination, the Veteran's blood pressure  was 138/82 (medicated), pulse 90, respirations 18-20, and his heart sounds were slightly irregular.  3 lead ECG screening demonstrated ST-T segment changes which were consistent with and strongly suggestive of ischemic heart disease and indicate the possibility of a prior myocardial infarction.  Dr. Y stated that this condition was more likely than not is directly and causally related to agent orange exposure and accordingly more likely than not directly and causally related to military service. 

With respect to hypertension, Dr. Y noted that the Veteran had a well-documented history of hypertension and that it was more likely than not that hypertension was directly and causally related to atheromatous and arteriosclerotic vascular pathology associated with type 2 diabetes and ischemic heart disease and therefore more likely than not causally related to his military service.  

Dr. Y noted the Veteran's history of a helicopter accident in service and stated that the Veteran sustained injury to his spine and right knee in the accident.  The Veteran also reported a second incident where he jumped from a helicopter with his dog. Dr. Y reported that the Veteran sustained exacerbative injury to his spine and right knee in this second accident with present injuries superimposed over prior injuries.  Dr. Y indicated that the Veteran developed low back pain from these incidents which was now constant in varying degrees.  The Veteran was diagnosed with well advanced post traumatic residual degenerative joint disease and osteoarthritis of the lumbar spine emphasis lumbosacral region.  Dr. Y found that it was more likely than not that the aforementioned was directly and causally related to injuries from the in-service trauma and that it was more likely than not that same was directly and causally related to military service.  The Veteran was also noted to have progressive pain in his thoracic spine which was now constant in varying degrees.  The Veteran was diagnosed with chronic post traumatic residual thoracic myalgia concomitant with degenerative joint disease of the thoracic spine.  Dr. Y found that it was more likely than not that the aforementioned was directly and causally related to injuries from trauma in service and that it was more likely than not that same was directly and causally related to military service. 

With respect to the cervical spine, Dr. Y indicated that the Veteran had progressive pain in the cervicothoracic and upper cervical regions and bilateral paresthesiae into the right and left upper extremities at the radial distribution which was constant in varying degrees.  The Veteran was diagnosed with post traumatic residual degenerative joint disease spinal stenosis and spondylosis of the cervical and cervicothoracic regions.  Dr. Y found that it was more likely than not that the aforementioned was directly and causally related to injuries from trauma in service and more likely than not that same was directly and causally related to military service.

With respect to headaches, Dr. Y reported that, since injury to his lower extremities, the Veteran had suffered from progressive cephalgia and now suffers from daily constant headaches.  He was diagnosed with cephalgia secondary to post traumatic residual cervical spondylosis.  Dr. Y found that it was more likely than not that the aforementioned was directly and causally related to injuries from trauma in service and it was more likely than not that same was directly and causally related to military service. 

With respect to the upper extremities, Dr. Y diagnosed radicular pain and paresthesiae of the left and right upper extremities secondary to spinal stenosis associated with injuries sustained in service.  Dr. Y found that it was more likely than not that same was directly and causally related to military service.
 
With respect to the right knee, Dr. Y reported that the Veteran had suffered with pain and swelling of his right knee with loss of motion and mild crepitus palpable at the anterior of the knee.  There was mild to moderate edema noted in the posterior component of the right knee.  The Veteran was diagnosed with post traumatic residual degenerative joint disease of the right knee.  Dr. Y found that it was more likely than not that the aforementioned was directly and causally related to injuries from trauma in service and that it was more likely than not that same was directly and causally related to military service.  

In order to determine whether the Veteran has ischemic heart disease that is related to military service, the Veteran was afforded a VA examination dated in November 2010.  The Veteran's medical records were reviewed.  The problem noted was left bundle branch block, with a date of onset in July 2004.  This was diagnosed from a 
routine screening EKG.  There was no history of myocardial infarction, rheumatic fever, hypertension, hypertensive heart disease, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, other heart disease, angina, dizziness, syncope, or fatigue.  There was a positive history of dyspnea on moderate exertion.  Screening EKG in August 2004 showed left bundle branch block and a family history of heart.  Impression was no ischemia demonstrated.  After examination, the Veteran was diagnosed with Left 
bundle branch block.  The examiner specifically stated that the Veteran did not have ischemic heart disease.

In December 2013, the Veteran was afforded VA examinations in connection with his claims for ischemic heart disease, diabetes mellitus, back, neck, right knee, and bilateral shoulders.  The Veteran's claims file was reviewed in connection with the examinations and reports.  

With respect to ischemic heart disease, the examiner found that the Veteran did not have this condition.  No other condition was diagnosed.  The examiner reported that the Veteran denied experiencing symptoms with any level of activity.  After examination, the examiner found that the condition claimed was less likely than not incurred in or caused by military service.  The examiner explained that the Veteran had no current diagnosis of ischemic heart disease.  The examiner addressed Dr. Y's diagnosis and opinion and noted that Dr. Y's report of an EKG suggestive of ischemia was not a confirmed diagnosis of ischemic heart disease and it was noted that the atheromatous disease referenced was not supported by results in the file.  The examiner noted that the Veteran stated that he was not found to have a blockage as his nuclear stress test was normal, but that he had a left conduction problem.  It was noted that there was a normal thallium stress testing in August 2004 which was not indicative of ischemic heart disease.  

With respect to diabetes mellitus, the examiner found that the Veteran did not meet the criteria for a diagnosis diabetes mellitus type II and that he also did not have diabetes mellitus type I.  It was noted that as of December 2013, the Veteran's A1C was 5.4 and recent fasting plasma glucose was 114.  The examiner addressed the findings of Dr. Y and stated that Dr. Y was a chiropractor and not a medical doctor, and that chiropractors do not treat diabetes, hypertension, etc., as their area of expertise is the musculoskeletal system.  In addition, the examiner noted that random blood sugar reports on his consult were reported to be 199 and that:  (i) this does not meet the VA criteria for random blood sugar of 200 or above with classic symptoms of hyperglycemia, (ii) lab results from the hospital were not included with Dr. Y's report so they could be verified, and (iii) confirmatory A1C was not included but it was checked today and reported to be 5.4 at Bay Pines VA.  In addition, the examiner noted that the Veteran had not been diagnosed with diabetes mellitus by his primary care provider at Bay Pines VA who had been treating him since 2010.  

With respect to the Veteran's back and neck claims, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine with a date of diagnosis of 2012, and multilevel cervical spondyloarthropathy with a diagnosis date of 2012.   The Veteran reported the two incidents in service noted above and reported that he had always had problems with his back and neck.  He indicated that he went to sick call after the incidents, but that they really didn't do much, but gave him some pills and told him to take it easy.  He was able to return to full duty until discharge from the service.  After service, the Veteran reported seeing two chiropractors that have since retired and the Veteran had no records from these providers.  Following service, the Veteran indicated that he worked as a concrete installer from 1969 to 2010 for driveways and basements, etc.  The Veteran reported that his lower back pain was constant pain at 3-4/10 with 8/10 during a flare after twisting or other movements.  Upon testing there was mostly normal range of motion and no radicular pain.  The Veteran's neck pain was noted to be intermittent and occurred with activities such as yard work or painting.  After examination, the examiner found that the conditions were less likely incurred in or caused by military service.  The examiner explained that the Veteran reported that his injury occurred around August 1968 and that afterward he returned to duty and completed his tour until discharge in February 1969.  Following service, there were no records indicating treatment for a persistent disabling low back or neck condition.  The Veteran was noted to have a current diagnosed of degenerative joint disease of the cervical spine form VA, but there were no records of treatment for a cervical spine condition in service.  The Veteran began working as a laborer installing concreate pavement from 1969-2010 when he voluntarily retired.  The examiner stated that is was likely that this type of employment for 41 years contributed to his knee, back, and neck conditions.  It was also noted that there was no evidence submitted showing aggravation by service.  

With respect to a knee condition, the examiner found that the Veteran did not nor ever had a knee or lower leg condition.  The Veteran reported the incidents in August 1968 and reported that he injured his knee at the time.  He reported going to sick call but was then returned to duty and was discharged in February 1969.  After service, the Veteran reported that he did not seek treatment for his knee.  The Veteran reported intermittent pain in the knee with twisting motion or other activity and that the pain would then be moderate for about a week.  Pain was noted on range of motion testing.  After examination, the examiner found that the condition was less likely than not incurred in or caused by military service and that there was no evidence of a current right knee condition or diagnosis.  The examiner addressed the findings of Dr. Y indicating that Dr. Y was a chiropractor and not a medical doctor and that his findings were inconsistent with the VA examination findings.  The examiner also noted that any diagnosis of degenerative joint disease must be confirmed by x-ray. The Veteran began working as a laborer installing concreate pavement from 1969-2010 when he voluntarily retired.  The examiner stated that is was likely that this type of employment for 41 years contributed to his knee, back, and neck conditions.  It was also noted that there was no evidence of a right knee condition, so aggravation was moot.

With respect to the bilateral shoulder claim, the examiner found that the Veteran did not nor ever had a shoulder condition.  The Veteran denied any pain in the AC or shoulder joint.  The Veteran reported that he would get knots in the back of his upper shoulders and that he had muscle spasms when pruning trees or paining.  The examiner noted that the Veteran had not been diagnosed with any shoulder disability from his providers at VA. After examination, the examiner found that the condition was less likely than not incurred in or caused by military service and that the Veteran had not been diagnosed with a bilateral shoulder condition.  The Veteran denied shoulder pain and the examiner was normal with no evidence of disease.  Muscle spasms were indicated to likely be secondary to his cervical spine condition.  The examiner also indicated that there was no evidence showing aggravation.  

Finally, the Veteran was afforded a VA examination dated in October 2015 in connection with his right knee claim.  The Veteran's claims file was reviewed in connection with the examination and report.  The examiner found that the Veteran did not have a current diagnosis associated with any claimed condition.   The Veteran stated that he injured his right knee in 1968 while on active duty in Vietnam.  He reported that his helicopter got hit and went down.  Per the Veteran, he injured his neck, back, and right knee at the time.  The Veteran states that he went to sick call, but was not treated other than given medication.  He reported reinjuring his right knee about two weeks alter when he jumped out of a helicopter with his ruck sack on his back and was too far off the ground causing him to fall and land on his right leg.  The Veteran stated that he continues to have episodes of sharp or aching pains in his right knee related to weight bearing physical activities.  The Veteran denied treatment for his knee and reported that he just takes Ibuprofen for the pain.  After examination, the examiner found that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that osteoarthritis is the most common form of arthritis in the knee.  It is a degenerative, "wear-and-tear" type of arthritis that occurs most often in people 50 years of age and older, but may occur in younger people, too.  In osteoarthritis, the cartilage in the knee joint gradually wears away.  As the cartilage wears away, it becomes frayed and rough, and the protective space between the bones decreases.  This can result in bone rubbing on bone, and produce painful bone spurs.  Osteoarthritis develops slowly and the pain it causes worsens over time.  The examiner also indicated that the Veteran's service treatment records, including his separation medical history and examination dated in February 1969  and subsequent private medical records are silent for any significant knee (left or right) problems or complaints.  As noted, degenerative osteoarthritis results from age-related wear and tear.

The Veteran's outpatient treatment records were also reviewed.  These records indicate diagnoses and treatment related to degeneration of cervical intervertebral disc, cervical spine multilevel degenerative spondyloarthrosis, lumbar spine degenerative disc disease and degenerative joint disease, left bundle branch block,  hypertension, chest pain nos, and hyperglycemia.  These records also note rare complaints of headaches.  However, these records do not contain opinions linking these conditions with military service, to include Agent Orange exposure, or a service-connected disability. 

Based on the foregoing, the Board finds that service connection for the Veteran claimed disabilities is not warranted.  The Veteran has been diagnosed with cervical and lumbar spine disabilities and has been indicated to have possible right knee arthritis.  He has also been noted to have headaches and hypertension.  There is conflicting evidence as to whether the Veteran has ischemic heart disease, diabetes mellitus, and a bilateral shoulder disability.  The Veteran's chiropractor found that the Veteran has these conditions and a provisional diagnosis of ischemic heart disease.  However, the VA examiners, who examined the Veteran and reviewed his records, found that the Veteran did not have these disabilities.  As  Dr. Y is a chiropractor, the Board finds that his diagnosis of possible ischemic heart disease and diabetes mellitus is less persuasive in light of the rationale set out by the VA examination reports and the opinions indicating that chiropractors do not treat these conditions as their primary areas of expertise.  

In addition, the Board finds that the VA examination reports are more persuasive regarding the Veteran's other claims, as the examiners were able to review Dr. Y's findings as well as review the Veteran's medical records and personally examine the Veteran.  In this regard, the Board notes that the Veteran reported to the examiner that he did not have shoulder pain and there were no symptoms of ischemic heart disease on any level of activity on examination.  In addition, testing for diabetes mellitus in December 2013 did not indicate the presence of diabetes mellitus II.  As such, the Board finds that service connection is not warranted for the Veteran claims of entitlement to service connection for ischemic heart disease, diabetes mellitus, and bilateral shoulder disabilities, as the preponderance of the evidence is against a finding that the Veteran currently has these conditions.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

With respect to the Veteran claims of service connection for a right knee disability, cervical and lumbar spine disabilities, hypertension and headaches, the Board finds that the Veteran has current diagnoses related to these conditions.  However, the Board finds that the VA examination reports in connection with the back, neck, and right knee claims, are more persuasive than the positive opinions of Dr. Y in this case.  In this regard, the Board notes that, as a chiropractor, Dr. Y has expertise in musculoskeletal disabilities.  However, the December 2013 and October 2015 VA examiners reviewed the Veteran claims file and medical records, including the report of Dr. Y, and also examined the Veteran in connection with the claims.  The examiners found that the Veteran recovered from the helicopter incidents in 1968 and finished his tour of duty with a discharge in February 1969.  Afterward, the Veteran's outpatient treatment record do not indicate diagnosis or treatment for back, neck, and right knee until recently.  In addition, with respect to the Veteran's headaches and hypertension claims, Dr. Y linked these conditions to the Veteran's cervical spine disability (headaches), and to ischemic heart disease and diabetes mellitus (hypertension) and through these conditions to military service.  On the evidence presented, however, service connection for ischemic heart disease, diabetes mellitus, and cervical spine, is not warranted and, as such, secondary service connection for hypertension and headaches is not warranted.  

In this regard, the Board notes that the Veteran is afforded the benefit of the presumptions set out in 38 C.F.R. §38 U.S.C.A. § 1154(b), and 38 C.F.R. § 3.309(e).  The Board believes that the Veteran was involved in the helicopter incidents that he described from his service in 1968.  However, if the incidents happened and affected the Veteran in the way he describes, a nexus to service is still required to obtain service connection for the neck, back, and right knee disabilities.  In this case, the Board notes that the VA examination reports are negative on this count, finding that the Veteran's current disabilities are not related to his service.  And with respect to Agent Orange, while ischemic heart disease and diabetes mellitus are presumptive diseases under 38 C.F.R. § 3.309(e), the preponderance of the evidence indicates that the Veteran does not have these conditions.   

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiners reviewed the Veteran claims file and were apprised of the medical history and the Veteran's contentions regarding his claims.  After examination and review, each examiner provided a definite opinion supported by a reasoned rationale.  As such, these opinions are highly probative.  

The Veteran has contended on his own behalf that he has conditions that re related to his military service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has conditions that are related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though arthritis and hypertension are chronic diseases and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, neither the Veteran nor his medical records indicate symptoms or diagnoses of these conditions until many years after military service.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for ischemic heart disease is reopened.

Service connection for a right knee disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a cervical spine disability, to include multilevel degenerative spondyloarthropathy, is denied.   

Service connection for a lumbar spine disability, to include degenerative joint disease, is denied.  

Service connection for headaches, claimed as cephalgia, to include a secondary to cervical spine disability, is denied.  

Service connection for diabetes mellitus type II, to include as due to Agent Orange exposure is denied.

Service connection for ischemic heart disease, to include as due to Agent Orange exposure, is denied.

Service connection for hypertension, to include as secondary to diabetes mellitus type 2 or ischemic heart disease, is denied.  


REMAND

With respect to the Veteran's claims for higher initial evaluations for hearing loss and PTSD, the record indicates that the most recent VA examination in connection with the Veteran service-connected hearing loss is dated in September 2010.  Relevant VA examinations for PTSD are dated in October 2010 and February 2013, and both examinations did not diagnose PTSD.  The most recent private evaluations for PTSD are dated in March and October 2013, over four years ago.  As the Veteran has challenged the evaluations of these conditions that were assigned after service connection was granted in March 2015, and given that the hearing loss examination is seven years old and the most recent private psychiatric evaluation is over four years old, the Board finds that the Veteran should be afforded contemporaneous VA examinations in order to determine the current level of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

With respect to the claimed chloracne, the Board notes that the Veteran submitted the report of Dr. Y dated in March 2013 indicating that the Veteran has "dermatosis
that examines as chloracne" and that it is more likely than not that the aforementioned is directly and causally related to exposure to agent orange and military service.  Other treatment records do not indicate treatment for or diagnoses of chloracne.  The Veteran has not been afforded a VA examination in connection with this claim.   

Based on the foregoing, the Board finds that a VA examination and opinion is necessary to determine whether the Veteran has chloracne, and if so, whether such condition was present within one year of military service.  If the Veteran has a current diagnosis of chloracne, the examiner should also offer an opinion regarding whether this condition was directly caused by exposure to Agent Orange or whether the condition had its onset in military service or was otherwise caused or aggravated thereby.  In this regard, the Board notes that VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

With respect to the Veteran individual unemployability claim, the resolution of the remanded claims may have a significant impact on the Veteran's claim for individual unemployability.  Therefore, these claims are inextricably intertwined and the impotence and individual unemployability claims must also be remanded to the RO.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Finally, updated VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his service-connected hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The claims folder should be sent to the examiner for review of pertinent documents therein.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.85 and 4.86.  The examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  

3.  Afford the Veteran a VA examination in order to assess the current severity of his PTSD. The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  

The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to his service-connected PTSD.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should specifically comment on and list all of the Veteran's symptoms related to his service-connected PTSD, not just those set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, and make a determination as to his level of occupational and social impairment based on all of his PTSD symptoms.

After examining the Veteran, the examiner should also (a) comment generally on the functional and industrial impairment caused by the Veteran's service-connected disability and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disabilities alone prevent him from securing and following a substantially gainful occupation.  

4.  Arrange for an appropriate VA skin examination for the purpose of determining whether the Veteran has chloracne that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a skin condition, to include chloracne?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a skin condition, to include chloracne, did such disorder have its onset during active duty, within one year of active duty, or was this condition otherwise caused or aggravated by military service to include exposure to Agent Orange?  In this regard, the examiner is asked to comment on the Veteran service treatment records and outpatient treatment records, to include a March 2013 report of Dr. Y that diagnosed chloracne and found that the condition was related to military service and Agent Orange exposure. Veteran's service and post-service medical treatment records.  

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected disability, beyond its natural clinical course.

5.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


